(loopen, J.,
delivered the opinion of the court.
The power of a court to limit argument of counsel springs from the duty of protecting other litigants and the public against the unnecessary use of the time of the courts. Under all circumstances it should be so exercised as not to abridge the right of any party to fully and freely present his case to the jury. But we dissent from the proposition that the court may limit the argument for the personal convenience of the presiding judge. In the case before us, the record discloses that a suit involving nearly, two thousand dollars, and presenting an issue of fraudulent transfer of property by an insolvent debtor, counsel were limited to forty-five minutes to a side, because "the presiding judge desired to return to his home on a train which would pass the town in which court was being held in about one hour and forty minutes. Besides the limitation imposed upon counsel, we think the action of the court objectionable, as indicating to the jury the necessity of an almost instantaneous decision, under the implied threat of compelling it to remain over from Saturday to Monday, in the event a prompt verdict was not returned. The record shows that the j udge stated, upon the conclusion of the testimony, that he was going home on the train, and would limit counsel to forty-five minutes on each side. This left to the jury some ten or fifteen minutes to consider the case, and decide it before the arrival of the train' upon which the judge had declared his purpose to leave. If the verdict had not been returned in that time, and the judge should have adhered to his expressed *184purpose to leave, the result would necessarily have been that the jury would have been kept over until the meeting of court on the following Monday.
The court also erred in allowing an attorney’s fee of two hundred and forty-five dollars to the garnishee. Whatever may be the extent of the statute authorizing the court, “ in exceptional cases to allow the garnishee reasonable compensation,” in addition to his per diem and mileage allowed all garnishees, we are satified that it does not warrant the allowance of an attorney’s fee, where the good faith of a transaction between the defendant and the garnishee is the subject of the issue.

Reversed.